DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/19/2022 has been entered.
Response to Amendments
The Amendment filed 9/19/2022 has been entered. Claims 1 and 13 were amended. Thus, claims 1-24 are pending in the application.
Claim Objections
Claim 1 is objected to because of the following informalities: the phrase “the determined pressure” in line 27 is suggested to read --the detected pressure-- in order to more clearly reference how the limitation was originally claimed.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, the limitation “wherein the sensor array comprises a pressure sensor configured to detect pressure applied by the tuned harmonic resonance frequency stimulation vibration across the contour of the entire surface of the user's eyelid and periorbital structures, wherein the moldable warming device is further configured to adjust the application of the tuned harmonic resonance frequency stimulation vibration across the contour of the entire surface of the user's eyelid and periorbital structures in response to the determined pressure across the contour of the entire surface of the user's eyelid and periorbital structures as the topography of the user's cornea location changes under the eyelid, thereby maintaining patient comfort during treatment” in lines 25-30 is not supported by the Applicant’s original disclosure. While the Applicant’s sensor array can include pressure sensors (Applicant’s specification para. [0046]) and the sensor array is used to tune parameters of vibration (Applicant’s specification para. [0041]), the pressure sensor is not recited to detect pressure from applied vibration or to adjust vibration in response to the determined pressure across the contour of the entire surface of the user’s eyelid and periorbital structures as the topography of the user's cornea location changes under the eyelid. Rather, the pressure sensor is recited to detect the pressure applied to the surface of the eyelid by the mask (Applicant’s specification para. [0129]), not the pressure from vibration or from changes in the topography as the cornea location changes. Also, Figs. 22D-1 and 22D-2 show that the pressure sensor is very small, and as such the pressure sensor would only detect pressure at a small point on the eyelid covered by the sensor, not pressure across the entire eyelid. Thus, this newly added limitation is new matter.
Regarding claim 13, the limitation “detecting, via the pressure sensor, pressure applied by the tuned harmonic resonance frequency stimulation vibration across the contour of the entire surface of the user's eyelid and periorbital structures, and adjusting the application of the tuned harmonic resonance frequency stimulation vibration across the contour of the entire surface of the user's eyelid and periorbital structures in response to the detected pressure applied across the contour of the entire surface of the user's eyelid and periorbital structures as the topography of the user's cornea location changes under the eyelid, thereby maintaining patient comfort during treatment,” in lines 22-29 is not supported by the Applicant’s original disclosure. While the Applicant’s sensor array can include pressure sensors (Applicant’s specification para. [0046]) and the sensor array is used to tune parameters of vibration (Applicant’s specification para. [0041]), the pressure sensor is not recited to detect pressure applied by vibration and to adjust vibration in response to the determined pressure across the contour of the entire surface of the user’s eyelid and periorbital structures as the topography of the user's cornea location changes under the eyelid. Rather, the pressure sensor is recited to detect the pressure applied to the surface of the eyelid by the mask (Applicant’s specification para. [0129]), not the pressure from vibration or from changes in the topography as the cornea location changes. Also, Figs. 22D-1 and 22D-2 show that the pressure sensor is very small, and as such the pressure sensor would only detect pressure at a small point on the eyelid covered by the sensor, not pressure across the entire eyelid. Thus, this newly added limitation is new matter.
Any remaining claims are rejected based on their dependency on a rejected base claim.
Allowable Subject Matter
Claims 1 and 13 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action.
Regarding claim 1, the following is a statement of reasons for the indication of allowable subject matter: the prior art of record does not disclose or reasonably teach the moldable warming device comprising all the features as essentially recited in claim 1, and in combination with all the elements and structural and functional relationships as claimed and further including wherein the sensor array comprises a pressure sensor configured to detect pressure applied by the tuned harmonic resonance frequency stimulation vibration across the contour of the entire surface of the user's eyelid and periorbital structures, and wherein the moldable warming device is further configured to adjust the application of the tuned harmonic resonance frequency stimulation vibration across the contour of the entire surface of the user's eyelid and periorbital structures in response to the determined pressure across the contour of the entire surface of the user's eyelid and periorbital structures as the topography of the user's cornea location changes under the eyelid, thereby maintaining patient comfort during treatment.
Regarding claim 13, the following is a statement of reasons for the indication of allowable subject matter: the prior art of record does not disclose or reasonably teach the method for ophthalmic eyelid therapy comprising all the features as essentially recited in claim 13, and in combination with all the elements and structural and functional relationships as claimed and further including detecting, via the pressure sensor, pressure applied by the tuned harmonic resonance frequency stimulation vibration across the contour of the entire surface of the user's eyelid and periorbital structures, and adjusting the application of the tuned harmonic resonance frequency stimulation vibration across the contour of the entire surface of the user's eyelid and periorbital structures in response to the detected pressure applied across the contour of the entire surface of the user's eyelid and periorbital structures as the topography of the user's cornea location changes under the eyelid, thereby maintaining patient comfort during treatment.
Response to Arguments
Applicant's arguments filed 9/19/2022 have been fully considered but they are not persuasive.
On pages 9-10 in the “Drawings” section of the Applicant’s remarks, the Applicant argues that the drawings have been amended to overcome the drawing objections of the previous office action. The Examiner agrees, and has thus withdrawn those objections.
On pages 10-15 of the Applicant’s remarks, the Applicant argues that the newly amended claims are able to overcome the 35 U.S.C. 103 rejections and double patenting rejections of the previous office action. The Examiner agrees, and has thus withdrawn those rejections and has indicated that the independent claims 1 and 13 have been amended to include allowable subject matter. However, please note that this indication of allowable subject matter is based on the newly added limitations for which there are 35 U.S.C. 112(a) new matter rejections. Amendments to the claims in order to overcome these 35 U.S.C. 112(a) new matter rejections may result in the claims being able to be rejected under 35 U.S.C. 102 or 103, particularly as the previously cited Kelleher et al. reference (US 2015/0005750 A1) does teach a pressure sensor for detecting the contact of a mask device against a user’s eyelid (Kelleher; para. [0168]) as well as a pressure sensor to monitor force applied to the eyelid by an energy transducer wherein the energy can be vibrational (Kelleher; para. [0087]; para. [0167]; para. [0198]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE M PINDERSKI whose telephone number is (571)272-7032. The examiner can normally be reached Monday-Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACQUELINE M PINDERSKI/Examiner, Art Unit 3785                                                                                                                                                                                                        
/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785